Citation Nr: 0715826	
Decision Date: 05/28/07    Archive Date: 06/11/07

DOCKET NO.  04-44 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
also claimed as motor axonal neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The veteran had active service from February 1977 to February 
1981.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision of the Boston, 
Massachusetts, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran states that he has been told by his doctors that 
there is a relationship between chemicals he handled during 
service, and his claimed peripheral neuropathy.  The record 
does not contain such evidence; however, VA has an obligation 
to tell the veteran that he should submit statements from 
these physicians.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).

The current record contains many references to medical 
evidence that has not been obtained.  January 2002 VA 
treatment records state that the veteran was followed at Duke 
and Boston Women's Hospital for peripheral neuropathy.  June 
2002 records add that a nerve biopsy was conducted at Duke.  
A May 2003 VA examination indicates that the veteran had been 
evaluated at hospitals in Virginia and at Duke.  An October 
2004 VA examination states that the veteran had undergone 
extensive workup at Walter Reed Army hospital.  None of these 
records are contained in the claims folder.  VA has an 
obligation to seek pertinent records that are adequately 
identified.  38 U.S.C.A. § 5103A(b),(c) (West 2002).

The record further indicates that the veteran is in receipt 
of Social Security Administration (SSA) disability benefits.  
Although a copy of a SSA Residual Functional Capacity 
Assessment is contained is of record, a copy of the decision 
awarding SSA disability benefits is not in the claims folder.  
VA must attempt to obtain this decision and the medical 
records on which it was based before reaching a final 
decision in the veteran's claim.  38 U.S.C. § 5103A(c); Tetro 
v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. 
Derwinski, 2 Vet. App. 363, 372 (1992) 

The veteran was afforded a VA examination in October 2004.  
The examiner stated that the etiology of the peripheral 
neuropathy was unclear, but that it was less likely than not 
related to trauma or headaches.  The veteran was advised to 
undergo testing for exposure to heavy metal, and the examiner 
also noted the absence of a reported biopsy of the sural 
nerve apparently performed at Walter Reed Medical Center.  
There is no indication that this had been completed.  VA has 
an obligation to undertake additional development suggested 
by a VA examiner.  Daves v. Nicholson, No. 05-0189 (Mar. 12 
2007).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the veteran to submit statements 
from the physicians who told him that 
current peripheral neuropathy was related 
to chemical exposures in service.  In the 
alternative, the veteran may submit 
releases so that VA can ask the 
physicians to submit such opinions.

2.  Ask the veteran to submit releases 
for VA to obtain records from all medical 
care providers who treated the veteran 
for peripheral neuropathy since discharge 
from active service.  After securing the 
necessary release, obtain these records.  
In particular, attempt to obtain the 
records from Duke University Hospital, 
Boston Women's Hospital, Walter Reed Army 
Hospital, and the unnamed hospitals in 
Virginia where the veteran received 
treatment for peripheral neuropathy.

3.  Afford the veteran the opportunity 
for heavy metal testing.  If such testing 
is not feasible, the reasons for the 
inability to perform this testing should 
be documented in the claims folder.

4.  If any additional records are 
obtained, refer the claims folder and 
those records to the physician who 
conducted the October 2004 VA 
examination.  The examiner should review 
the claims folder and clarify whether the 
new information alters his previous 
opinions.  The examiner should also 
provide an opinion as to whether: 1) It 
is as likely as not (50 percent 
probability or more) that the veteran's 
peripheral neuropathy is a result of 
exposure to chemicals during active 
service, to include trichlorethane or the 
chemical described in the June 1979 
service medical records that appears to 
read calcium hippochrite?  2) It is as 
likely as not that the veteran's 
peripheral neuropathy developed as a 
result of exposure to heavy metal during 
active service?  3) It is as likely as 
not that the veteran's peripheral 
neuropathy developed as a result of 
exposure to ionizing radiation during 
active service?  
The reasons for all opinions should be 
included.  

If the examiner who conducted the October 
2004 examination is not available, then 
the claims folder should be forwarded to 
another VA neurologist in order to obtain 
the necessary opinions.

3.  If any benefit sought on appeal, 
remains denied, furnish a supplemental 
statement of the case.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

